Exhibit CHANGE IN CONTROL AGREEMENT AMONG HARLEYSVILLE SAVINGS FINANCIAL CORPORATION, HARLEYSVILLE SAVINGS BANK AND This CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated as of the day of May 2009, is among Harleysville Savings Financial Corporation (the “Corporation”), Harleysville Savings Bank, a Pennsylvania chartered savings bank and a wholly owned subsidiary of the Corporation (the “Bank”), and (the “Executive”).Any reference to the “Employers” shall mean both the Corporation and the Bank, and any reference to an “Employer” shall mean either the Corporation or the Bank, as the context requires. WITNESSETH: WHEREAS, the Executive is presently an officer of the Employers; WHEREAS, the Employers desire to be ensured of the Executive’s continued active participation in the business of the Employers; and WHEREAS, in order to induce the Executive to remain in the employ of the Employers and in consideration of the Executive’s agreeing to remain in the employ of the Employers, the parties desire to specify the severance benefits which shall be due the Executive in the event that his employment with the Employers is terminated under specified circumstances; NOW THEREFORE, in consideration of the premises and the mutual agreements herein contained, the parties hereby agree as follows: 1.Definitions.
